EXHIBIT 10.29

 

WILLIAM LYON HOMES, INC.

 

$250,000,000 10 3/4% Senior Notes due 2013

 

UNDERWRITING AGREEMENT

 

March 12, 2003

New York, New York

 

UBS Warburg LLC

299 Park Avenue

New York, New York 10171

 

Salomon Smith Barney Inc.

388 Greenwich Street

New York, NY 10013

 

Ladies and Gentlemen:

 

William Lyon Homes, Inc., a California corporation (the “Company”), and each of
the Guarantors (as defined herein) (together with the Company, the “Issuers”)
agree with you as follows:

 

1. Issuance of Notes. The Company proposes to issue and sell to UBS Warburg LLC
and Salomon Smith Barney Inc. (the “Underwriters”) $250,000,000 aggregate
principal amount of 10 3/4% Senior Notes due 2013 (the “Notes”). The Notes will
be issued pursuant to an indenture (the “Indenture”), to be dated the Closing
Date (as defined herein), by and among the Company, the Guarantors and U.S. Bank
National Association, as trustee (the “Trustee”). The Company’s obligations
under the Notes and the Indenture will be unconditionally guaranteed (the
“Guarantees”) on an unsecured senior basis by each of the entities listed on
Schedule I hereto, including, without limitation, William Lyon Homes, a Delaware
corporation (“Parent”) (each, a “Guarantor” and collectively the “Guarantors”).
All references herein to the Notes include the related Guarantees, unless the
context otherwise requires.

 

The Issuers have filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-98287), including a prospectus,
relating to the Notes and the Guarantees, which incorporates by reference
documents which the Issuers have filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Issuers have
furnished to you, for use by the Underwriters and by dealers, copies of one or
more preliminary prospectuses containing the prospectus included in the
registration statement and the documents



--------------------------------------------------------------------------------

incorporated by reference therein (each such preliminary prospectus being
referred to herein as a “Preliminary Prospectus”) relating to the Notes. Except
where the context otherwise requires, the registration statement referred to
above, as amended when it became effective, including all documents filed as a
part thereof or incorporated by reference therein, and including any information
contained in a prospectus subsequently filed with the Commission pursuant to
Rule 424(b) under the Act and deemed to be part of such registration statement
at the time of effectiveness pursuant to Rule 430(A) under the Act and also
including any registration statement filed pursuant to Rule 462(b) under the
Act, is referred to herein as the “Registration Statement,” and the prospectus
included in the Registration Statement, including all documents incorporated
therein by reference, in the form filed by the Issuers with the Commission
pursuant to Rule 424(b) under the Act on or before the second business day after
the date hereof (or such earlier time as may be required under the Act) or, if
no such filing is required, the form of final prospectus included in the
Registration Statement at the time it became effective, is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the
Prospectus, any Preliminary Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein prior to completion of the offering of the Notes by the Underwriters,
and any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement, the Prospectus or any Preliminary
Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein prior to completion of the offering of the Notes by the
Underwriters. For purposes of this Agreement, all references to the Registration
Statement or Prospectus or to any amendment or supplement thereto shall be
deemed to include any copy thereof filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”).

 

This Agreement, the Notes, the Guarantees and the Indenture are hereinafter
sometimes referred to collectively as the “Note Documents.”

 

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants of the Underwriters contained in this Agreement, the
Company agrees to issue and sell to the Underwriters, and, on the basis of the
representations, warranties and covenants of the Issuers contained in this
Agreement and subject to the terms and conditions contained in this Agreement,
the Underwriters severally agree to purchase from the Company the aggregate
principal amount of the Notes set forth opposite their respective names in
Schedule II hereto. The purchase price for the Notes shall be 95.743% of their
principal amount, plus accrued interest, if any, from March 17, 2003 to the
Closing Date (as hereinafter defined). The Issuers are advised by you that the
Underwriters intend (i) to make a public offering of their respective portions
of the Notes as soon after the effective date of the Registration Statement as
in your judgment is advisable and (ii) initially to offer the Notes upon the
terms set forth in the Prospectus. You may from time to time increase or
decrease the public offering price after the initial public offering to such
extent as you may determine.

 

-2-



--------------------------------------------------------------------------------

3. Delivery and Payment. Delivery of, and payment of the purchase price for, the
Notes shall be made at 10:00 a.m., New York City time, on March 17, 2003 (such
date and time, the “Closing Date”) at the offices of Cahill Gordon & Reindel at
80 Pine Street, New York, New York 10005. The Closing Date and the location of
delivery of and the form of payment for the Notes may be varied by mutual
agreement between the Underwriters and the Company.

 

One or more of the Notes in global form registered in such names as the
Underwriters may request upon at least one business day’s notice prior to the
Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Notes shall be delivered by the Company to the
Underwriters (or as the Underwriters direct) for inspection at least one
business day prior to the Closing Date, against payment by the Underwriters of
the purchase price therefor by means of transfer of immediately available funds
to such account or accounts specified by the Company upon at least one business
day’s notice prior to the Closing Date, or by such means as the parties hereto
shall agree prior to the Closing Date.

 

4. Agreements of the Issuers. The Issuers, jointly and severally, covenant and
agree with the Underwriters as follows:

 

(a) To furnish such information as may be required and otherwise to cooperate in
qualifying the Notes for offering and sale under the securities or blue sky laws
of such states as you may designate and to maintain such qualifications in
effect so long as required for the distribution of the Notes; provided that no
Issuer shall be required to qualify as a foreign corporation or to consent to
the service of process under the laws of any such state (except service of
process with respect to the offering and sale of the Notes); and to promptly
advise you of the receipt by any Issuer of any notification with respect to the
suspension of the qualification of the Notes for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose. Notwithstanding
the foregoing, no Issuer shall be required to qualify the offer and sale of the
Notes or the Guarantees in any state if it shall be determined by counsel to the
Underwriters that such qualification is preempted by reason of Section 18 of the
Act.

 

(b) To make immediately available to the Underwriters in New York City, and from
time to time to furnish to the Underwriters, as many copies of the Prospectus
(or of the Prospectus as amended or supplemented if the Company shall have made
any amendments or supplements thereto after the effective date of the
Registration Statement) as the Underwriters may reasonably request for the
purposes contemplated by the Act; if any Underwriter is required to deliver a
prospectus after the nine-month period referred to in Section 10(a)(3) of the
Act in connection with the sale of the Notes, the Issuers will prepare promptly
upon request such amendment or amendments

 

-3-



--------------------------------------------------------------------------------

to the Registration Statement and such prospectuses as may be necessary to
permit compliance with the requirements of Section 10(a)(3) of the Act.

 

(c) To advise you promptly and (if requested by you) to confirm such advice in
writing, (i) when any post-effective amendment to the Registration Statement
becomes effective and (ii) if Rule 430A under the Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the Act
(which the Company agrees to file in a timely manner under such Rules).

 

(d) To advise you promptly, confirming such advice in writing, of any request by
the Commission for amendments or supplements to the Registration Statement or
Prospectus or for additional information with respect thereto, or of notice of
institution of proceedings for, or the entry of a stop order suspending the
effectiveness of the Registration Statement and, if the Commission should enter
a stop order suspending the effectiveness of the Registration Statement, to make
every reasonable effort to obtain the lifting or removal of such order as soon
as possible; to advise you promptly of any proposal to amend or supplement the
Registration Statement or Prospectus including by filing any documents that
would be incorporated therein by reference and to file no such amendment or
supplement to which you shall reasonably object in writing.

 

(e) Subject to Section 4(n) hereof, to file promptly all reports and any
definitive proxy or information statement required to be filed by the Issuers
with the Commission in order to comply with the Exchange Act subsequent to the
date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Notes, and to promptly
notify you of such filing.

 

(f) If necessary or appropriate, to file a registration statement pursuant to
Rule 462(b) under the Act.

 

(g) To furnish to you promptly for a period of three years from the date of this
Agreement (i) copies of any reports or other communications required to be
furnished to holders of the Notes pursuant to the Indenture, (ii) copies of
documents or reports filed with any national securities exchange on which any
class of securities of any Issuer is listed, without exhibits unless requested,
and (iii) such other information as you may reasonably request regarding any
Issuer.

 

(h) To advise the Underwriters promptly of the happening of any event within the
time during which a Prospectus relating to the Notes is required to be delivered
under the Act which could require the making of any change in the Prospectus
then being used, or in the information incorporated therein by reference, so
that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances

 

-4-



--------------------------------------------------------------------------------

under which they are made, not misleading, and, during such time, to prepare and
furnish, at the Company’s expense, to the Underwriters promptly such amendments
or supplements to such Prospectus as may be necessary to reflect any such change
and to furnish you a copy of such proposed amendment or supplement before filing
any such amendment or supplement with the Commission.

 

(i) To make generally available to its security holders, and to deliver to you,
an earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) of the
Act) as soon as is reasonably practicable after the termination of such
twelve-month period but not later than May 15, 2004.

 

(j) To furnish to you three copies of the Registration Statement, as initially
filed with the Commission, and of all amendments thereto (including all exhibits
thereto and documents incorporated by reference therein).

 

(k) To furnish to you as early as practicable prior to the Closing Date, but not
later than two business days prior thereto, a copy of the latest available
unaudited interim consolidated financial statements, if any, of Parent and the
Subsidiaries (as hereinafter defined) which have been read by the Company’s
independent certified public accountants, as stated in their letter to be
furnished pursuant to Section 7(b) hereof.

 

(l) To apply the net proceeds from the sale of the Notes in the manner set forth
under the caption “Use of Proceeds” in the Prospectus.

 

(m) To pay all costs, expenses, fees and taxes (other than any transfer taxes
and fees, and disbursements of counsel for the Underwriters except as set forth
under Section 6 hereof and (iii), (iv) and (vi) below) in connection with (i)
the preparation and filing of the Registration Statement, each Preliminary
Prospectus, the Prospectus, and any amendments or supplements thereto, and the
printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Notes, (iii) the producing, word processing and/or
printing of this Agreement, any dealer agreements and any closing documents
(including compilations thereof) and the reproduction and/or printing and
furnishing of copies of each thereof to the Underwriters and (except closing
documents) to dealers (including costs of mailing and shipment), (iv) the
qualification of the Notes for offering and sale under state laws and the
determination of their eligibility for investment under state law as aforesaid
(including the legal fees and filing fees and other disbursements of counsel for
the Underwriters) and the printing and furnishing of copies of any blue sky
surveys or legal investment surveys to the Underwriters and to dealers, (v) any
listing of the Notes on any securities exchange or

 

-5-



--------------------------------------------------------------------------------

qualification of the Notes for quotation on the Nasdaq Stock Market and any
registration thereof under the Exchange Act, (vi) any filing for review of the
public offering of the Notes by the Corporate Financing Department of the
National Association of Securities Dealers, Inc. (the “NASD”), including the
legal fees and filing fees and other disbursements of counsel to the
Underwriters, (vii) the costs and expenses of the Issuers relating to
presentations or meetings undertaken in connection with the marketing of the
offer and sale of the Notes to prospective investors and the Underwriters’ sales
forces, including, without limitation, expenses associated with the production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations, travel, lodging and other
expenses incurred by the officers of the Issuers, any such consultants, and the
cost of any aircraft chartered in connection with the road show, (viii) the
preparation, notarization (if necessary) and delivery of the Note Documents and
all other agreements, memoranda, correspondence and documents prepared and
delivered in connection with this Agreement, (ix) the issuance, transfer and
delivery by the Company and the Guarantors of the Notes and the Guarantees,
respectively, to the Underwriters, (x) the preparation of certificates for the
Notes, (xi) the approval of the Notes by the Depository Trust Company (“DTC”)
for book-entry transfer, (xii) the rating of the Notes by rating agencies,
(xiii) the fees and expenses of the Trustee and its counsel, and (xiv) the
performance of the Issuers’ other obligations under the Note Documents. Except
as provided in this Section 4(m) and Section 6, the Issuers shall not be
responsible for your expenses, including the expenses of your counsel, and
transfer taxes on resale of any of the Notes.

 

(n) To furnish to you, before filing with the Commission subsequent to the
effective date of the Registration Statement and during the period referred to
in paragraph (e) above, a copy of any document proposed to be filed pursuant to
Section 13, 14 or 15(d) of the Exchange Act.

 

(o) If, at the time this Agreement is executed and delivered, it is necessary
for any post-effective amendment thereto to be declared effective before the
offering of the Notes may commence, the Issuers will endeavor to cause such
post-effective amendment to become effective as soon as possible and will advise
you promptly and, if requested by you, will confirm such advice in writing, when
the Registration Statement or such post-effective amendment has become
effective.

 

(p) Until 90 days following the Closing Date, not, without the prior written
consent of UBS Warburg LLC, to sell or contract to sell or announce the offering
of any debt securities of any of the Issuers with characteristics and terms
similar to those of the Notes.

 

-6-



--------------------------------------------------------------------------------

(q) To do and perform all things required to be done and performed under the
Note Documents by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Notes.

 

(r) To comply in all material respects with all of their obligations set forth
in the representations letter of the Company to DTC relating to the approval of
the Notes by DTC for “book-entry” transfer and to use their best efforts to
obtain approval of the Notes by DTC for “book-entry” transfer.

 

5. Representations and Warranties. The Issuers, jointly and severally, represent
and warrant to the Underwriters as follows:

 

(a) The Registration Statement has become effective under the Act and no stop
order proceedings with respect thereto are pending or, to the knowledge of the
Issuers, threatened under the Act.

 

(b) The Issuers have not received, and have no notice of, any order of the
Commission preventing or suspending the use of any Preliminary Prospectus, or
instituting proceedings for that purpose; each Preliminary Prospectus, at the
time of filing thereof, conformed in all material respects to the requirements
of the Act and the last Preliminary Prospectus distributed in connection with
the offering of the Notes, as of its date, did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; the Registration
Statement complied, when it became effective, complies and will comply in all
material respects with the provisions of the Act and the Prospectus will comply
in all material respects with the provisions of the Act and any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been and will be so described or filed; the
Registration Statement did not, when it became effective, does not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the Issuers make no warranty
or representation with respect to any statement contained in any Preliminary
Prospectus, the Registration Statement or the Prospectus in reliance upon and in
conformity with information concerning an Underwriter and furnished in writing
by or on behalf of such Underwriter through UBS Warburg LLC to the Company
expressly for use in such Preliminary Prospectus, the Registration Statement or
the Prospectus; the documents incorporated by reference in each Preliminary
Prospectus, the Registration Statement

 

-7-



--------------------------------------------------------------------------------

and the Prospectus, at the time they were filed with the Commission, complied in
all material respects with the requirements of the Exchange Act, and at the time
they were filed with the Commission did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and the Issuers have not distributed any
offering material in connection with the offering or sale of the Notes other
than the Registration Statement, any Preliminary Prospectus, the Prospectus or
any other materials, if any, permitted by the Act.

 

(c) The Parent’s capitalization as of December 31, 2002 is as set forth under
the heading “Actual” in the section of the Prospectus entitled “Capitalization”
and the Parent’s adjusted capitalization at such date, as adjusted to give
effect to the sale of the Notes and the application of the proceeds therefrom is
as set forth under the heading entitled “As Adjusted” in the section of the
Prospectus entitled “Capitalization.” All of the issued and outstanding equity
interests of each Issuer have been duly and validly authorized and issued, have
been issued in compliance with all federal and state securities laws and were
not issued in violation of any preemptive right, right of first refusal or
similar right. All of the issued and outstanding equity interests of each Issuer
that is a corporation are fully paid and non-assessable.

 

(d) Each of the Issuers has been duly incorporated or formed, as the case may
be, and is validly existing in good standing under the laws of its state of
organization or formation (except that Carmel Mountain Ranch in not in good
standing in California solely due to the fact that the concept of good standing
is not applicable to general partnerships under the laws of the State of
California), with full corporate, limited liability company or partnership power
and authority to own, lease and operate its properties and conduct its business
as described in the Registration Statement.

 

(e) Each Issuer is duly qualified to do business as a foreign corporation,
limited liability company or partnership in good standing in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to so qualify would not
have a material adverse effect on the business, properties, financial condition,
results of operation or prospects of Parent and the Subsidiaries (as defined
below) taken as a whole (a “Material Adverse Effect”), and each Issuer is in
compliance in all material respects with the laws, orders, rules, regulations
and directives issued or administered by such jurisdictions. Parent has no
subsidiaries (as defined in the Prospectus in the section entitled “Description
of Notes”) other than those entities listed on Schedule III (collectively, the
“Subsidiaries”), which is a true and complete list of each Subsidiary’s
jurisdiction of incorporation or formation, its stockholders and the percentage
of its equity owned by Parent (directly or indirectly); other than the
Subsidiaries, Parent does not own, directly

 

-8-



--------------------------------------------------------------------------------

or indirectly, any shares of stock or any other equity or long-term debt
securities of any corporation or have any equity interest in any firm,
partnership, joint venture, association or other entity other than those listed
on Schedule IV (collectively, the “Joint Ventures”); complete and correct copies
of the certificates of incorporation and of the bylaws of the Issuers and all
amendments thereto have been made available to you or your counsel, and no
changes therein will be made subsequent to the date hereof and prior to the
Closing Date; all of the outstanding equity interests of each of the
Subsidiaries have been duly authorized and validly issued and (except as
otherwise described in this Section 5(e) or Schedule III) are owned directly or
indirectly by Parent subject to no security interest, other encumbrance or
adverse claims; all of the issued and outstanding equity interests of each
Subsidiary that is a corporation are fully paid and non-assessable; no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligation into shares of capital stock or
ownership interests in the Subsidiaries are outstanding, except for rights to
purchase pursuant the operating agreements of Cerro Plata Associates, LLC and
242 Cerro Plata, LLC.

 

(f) Each of the Issuers has all requisite power and authority to execute,
deliver and perform all of its obligations under the Note Documents to which it
is a party and to consummate the transactions contemplated by the Note Documents
to be consummated by such party and, without limitation, the Company has all
requisite corporate power and authority to issue, sell and deliver the Notes and
each Guarantor has all requisite power and authority to execute, deliver and
perform all its obligations under its Guarantee. Each of the Issuers has duly
authorized the execution, delivery and performance of each of the Note Documents
to which it is a party. The descriptions of the Notes, the Guarantees and the
Indenture in the Registration Statement and Prospectus fairly summarize in all
material respects the provisions thereof.

 

(g) The Indenture, when duly executed and delivered by each Issuer (assuming the
due authorization, execution and delivery thereof by the Trustee), will be a
legally binding and valid obligation of each Issuer, enforceable against each of
them in accordance with its terms, except as enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought, whether in a court of equity or law
(collectively, the “Enforceability Exceptions”).

 

(h) The Notes, when issued, authenticated by the Trustee and delivered by the
Company against payment by the Underwriters in accordance with the terms of this
Agreement and the Indenture, will be legally binding and valid obligations of
the Company, entitled to the benefits of the Indenture and enforceable against
the Company

 

-9-



--------------------------------------------------------------------------------

in accordance with its terms, except that enforceability thereof may be limited
by the Enforceability Exceptions.

 

(i) The Guarantees, when the Guarantees are executed in accordance with the
terms of the Indenture and delivered by the Guarantors and the Notes are
executed, issued, authenticated and delivered by the Company against payment by
the Underwriters in accordance with the terms of this Agreement and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Enforceability Exceptions.

 

(j) This Agreement has been duly authorized, executed and delivered by each of
the Issuers.

 

(k) No approval, authorization, consent or order of or filing with any
governmental or regulatory authority or agency is required in connection with
the issuance and sale of the Notes or the consummation by the Issuers of the
transactions as contemplated hereby other than such as have been or will be
obtained or made under the Act and the Trust Indenture Act of 1939, as amended,
and any necessary qualification under the securities or blue sky laws of the
various jurisdictions in which the Notes and Guarantees are being offered by the
Underwriters or under the rules and regulations of the NASD.

 

(l) None of Parent or any Subsidiary is (A) in violation of its charter, bylaws
or other constitutive documents, (B) in default (or, with notice or lapse of
time or both, would be in default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any bond, debenture,
note, indenture, mortgage, deed of trust, loan or credit agreement, lease,
license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of their assets or properties is subject (collectively,
“Agreements and Instruments”), (C) in violation of any law, statute, rule or
regulation applicable to Parent or any Subsidiary or their respective assets or
properties, including applicable provisions of the Sarbanes-Oxley Act of 2002,
or (D) in violation of any judgment, order or decree of any domestic or foreign
court or governmental agency or authority having jurisdiction over Parent or any
Subsidiary or their respective assets or properties, which in the case of
clauses (B), (C) and (D) herein, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(m) The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Notes, does not and will not violate, conflict with or constitute a
breach of any of the terms or provisions of or a default (or an event that with
notice or lapse of

 

-10-



--------------------------------------------------------------------------------

time or both, would constitute a default) under, or require consent under (that
has, if required, not been obtained), or result in the creation or imposition of
a lien, charge or encumbrance on any property or assets of the Company or any
Guarantor pursuant to (A) the charter, bylaws or other constitutive documents of
any of the Company or any Guarantor, (B) any of the Agreements and Instruments
or any of the agreements of the Joint Ventures, except as would not reasonably
be expected to have a Material Adverse Effect, (C) any law, statute, rule or
regulation applicable to the Company or any Guarantor or their respective assets
or properties or (D) any judgment, order or decree of any domestic or foreign
court or governmental agency or authority having jurisdiction over the Company
or any Guarantor or their respective assets or properties.

 

(n) Ernst & Young LLP, whose report on the consolidated financial statements of
the Parent is filed with the Commission as part of the Registration Statement
and Prospectus, are independent public accountants as required by the Act.

 

(o) The audited financial statements included in the Registration Statement and
the Prospectus present fairly the consolidated financial position of Parent as
of the dates indicated and the consolidated results of operations and cash flows
of Parent and the Subsidiaries for the periods specified and have been prepared
in compliance with the requirements of the Act and in conformity with generally
accepted accounting principles applied on a consistent basis during the periods
involved (except as disclosed therein); the other financial and statistical data
with respect to the Parent and the Subsidiaries set forth in the Registration
Statement and the Prospectus are accurately presented in all material respects
and prepared on a basis consistent with the financial statements and books and
records of the Parent and the Subsidiaries; and there are no financial
statements (historical or pro forma) that are required to be included in the
Registration Statement and the Prospectus that are not included as required.

 

(p) Each of the Issuers has all necessary licenses, authorizations, consents and
approvals and has made all necessary filings required under any federal, state
or local law, regulation or rule, and has obtained all necessary authorizations,
consents and approvals from other persons, in order to conduct its respective
business except in each case to the extent that the failure to hold, file or
obtain would not have a Material Adverse Effect. None of the Issuers is in
violation of, or in default under, any such license, authorization, consent or
approval or any federal, state or local law, regulation or rule or any decree,
order or judgment applicable to such Issuer the effect of which could reasonably
be expected to have a Material Adverse Effect.

 

(q) All legal or governmental proceedings, affiliate transactions, contracts,
licenses, agreements, leases or documents of a character required to be
described in the Registration Statement or the Prospectus or to be filed as an
exhibit to the Registration Statement have been so described or filed as
required.

 

-11-



--------------------------------------------------------------------------------

(r) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been (i) any material
adverse change, or any development involving a prospective material adverse
change in the business, properties, management, financial condition, results of
operation or prospects of Parent and the Subsidiaries taken as a whole, (ii) any
transaction not in the ordinary course of business which is material to Parent
and the Subsidiaries taken as a whole that has not been disclosed in the
Registration Statement, (iii) any obligation, direct or contingent, which is
material to Parent and the Subsidiaries taken as a whole, incurred by Parent or
the Subsidiaries that is not in the ordinary course of business or (iv) any
change in the capital stock or outstanding indebtedness of Parent or the
Subsidiaries except for changes of the types generally disclosed or described in
the Registration Statement; none of the Issuers has any material contingent
obligation which is not disclosed or described in the Registration Statement.

 

(s) All material tax returns required to be filed by Parent or any of the
Subsidiaries have been filed, and all taxes and other assessments of a similar
nature (whether imposed directly or through withholding), including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities, have been paid, other than those being contested in good
faith and for which adequate reserves have been provided.

 

(t) Insurance covering Parent’s and each of the Subsidiaries’ properties,
operations, personnel and businesses as the Company deems adequate and as
previously disclosed to the Underwriters is maintained by either Parent, the
Company or the Subsidiary itself; such insurance insures against such losses and
risks to an extent which is adequate in accordance with customary industry
practice to protect the Parent and the Subsidiaries and their businesses; all
such insurance is outstanding and fully in force on the date hereof and will be
outstanding and duly in force at the Closing Date.

 

(u) Neither Parent nor any of the Subsidiaries has sustained since the date of
the last financial statements included in the Prospectus any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree which could reasonably be expected to have
a Material Adverse Effect.

 

(v) Except for those contracts or agreements disclosed in the Registration
Statement to be terminated or repaid, none of the Issuers has sent or received
any communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in, or filed as an exhibit to,
the Registration Statement or any document incorporated by reference therein,
and no such termination or non-renewal has been threatened by any of the Issuers
or, to the knowledge of the Issuers after due inquiry, any other party to any
such contract or agreement.

 

-12-



--------------------------------------------------------------------------------

(w) Parent and each of the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(x) Any statistical and market-related data included in the Prospectus are based
on or derived from sources that the Company believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required.

 

(y) Neither Parent nor any of the Subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes.

 

(z) Neither Parent nor any of the Subsidiaries nor, to the Issuers’ knowledge,
any employee or agent of Parent or the Subsidiaries, has made any payment of
funds of Parent or the Subsidiaries or received or retained any funds in
violation of any law, rule or regulation, which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or Prospectus.

 

(aa) (i) Parent or the Subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), trade names, copyrights
and trade secrets, which the Company believes are necessary for the conduct of
its business and which the failure to own, license or have such rights could
reasonably be expected to have a Material Adverse Effect (collectively,
“Intellectual Property”); (ii) to the knowledge of the Issuers, there are no
third parties who have or will be able to establish their rights to any
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect except for the ownership rights of the owners of the Intellectual
Property which is licensed to the Parent or Subsidiaries; (iii) to the knowledge
of the Issuers, there is no infringement by third parties of any Intellectual
Property that could reasonably be expected to have a Material Adverse Effect;
(iv) there is no pending or to the knowledge of the Issuers threatened action,
suit, proceeding or claim by others challenging the Issuers’ rights in or to any
Intellectual Property that if resolved against the Issuers could reasonably be
expected to have a Material Adverse Effect;

 

-13-



--------------------------------------------------------------------------------

(v) there is no pending or to the knowledge of the Issuers threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
Intellectual Property that if resolved against the Issuers could reasonably be
expected to have a Material Adverse Effect; and (vi) there is no pending or to
the Issuers’ knowledge threatened action, suit, proceeding or claim by others
that the Issuers infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others that if resolved against the
Issuers could reasonably be expected to have a Material Adverse Effect.

 

(bb) Neither Parent nor any of the Subsidiaries is engaged in any unfair labor
practice; except for matters which would not have a Material Adverse Effect
individually or in the aggregate to the Parent and the Subsidiaries, (i) there
is no unfair labor practice complaint pending or, to the knowledge of the
Issuers, threatened against Parent or any of the Subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending, or, to the
knowledge of the issuers, threatened against Parent or any of the Subsidiaries
that if resolved against Parent or the Subsidiaries could reasonably be expected
to have a Material Adverse Effect, (ii) no strike, labor dispute, slowdown or
stoppage pending or, to the knowledge of the Issuers, threatened against Parent
or any of the Subsidiaries that could reasonably be expected to have a Material
Adverse Effect and (iii) no union representation dispute currently existing
concerning the employees of Parent or any of the Subsidiaries. To the best
knowledge of the respective managements of Parent or any of the Subsidiaries,
(i) no union organizing activities are currently taking place concerning the
employees of Parent or any of the Subsidiaries and (ii) there has been no
violation of any federal, state or local law relating to discrimination in the
hiring, promotion or pay of employees, of any applicable wage or hour laws, nor
any provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”)
or the rules and regulations promulgated thereunder concerning the employees of
Parent or any of the Subsidiaries, which in either case could reasonably be
expected to have a Material Adverse Effect.

 

(cc) (i) Each of Parent and the Subsidiaries is in compliance with and has no
liability under any and all applicable laws, statutes, ordinances, regulations,
rules, decrees, orders, judgments, consent orders, consent decrees or other
binding requirements and the common law relating to the protection of public
health or the environment or the release or threatened release of hazardous
material (including, without limitation, any material, substance, waste,
constituent, compound, pollutant or contaminant, including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product)) (collectively, “Environmental Laws”) and (ii) each of
Parent and the Subsidiaries is in compliance with all terms and conditions of
any required permits, licenses and authorizations, and is also in compliance
with all other applicable limitations, restrictions, conditions, standards,

 

-14-



--------------------------------------------------------------------------------

prohibitions, requirements and obligations contained in the Environmental Laws
except in the case of clauses (i) and (ii) when such failure to comply or
liability would not have a Material Adverse Effect.

 

(dd) In the ordinary course of their respective businesses, Parent and each of
the Subsidiaries conducts a periodic review of the effect of the Environmental
Laws on its respective businesses, operations and properties, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for cleanup,
closure of properties or compliance with the Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties); there are no past or present events,
conditions, activities, practices, actions, or plans relating to the business
operations or properties of Parent or any of the Subsidiaries that could be
reasonably expected to interfere with or prevent compliance or continued
compliance with the Environmental Laws and to have a Material Adverse Effect, or
which could be reasonably expected to give rise to any liability based on or
related to the Environmental Laws having a Material Adverse Effect.

 

(ee) Parent and each of the Subsidiaries has good and marketable title to all
property (real and personal) described in the Prospectus as being owned by each
of them as of the dates set forth in the Prospectus, except as sold or disposed
of in the ordinary course of business and free and clear of all liens, claims,
security interests or other encumbrances, except as described in the Prospectus
or arising in the ordinary course of business; all the property described in the
Registration Statement and the Prospectus as being held under lease by Parent or
a Subsidiary is held thereby under valid, subsisting and enforceable leases.

 

(ff) All material taxes, fees and other governmental charges that are due and
payable on or prior to the Closing Date in connection with the execution,
delivery and performance of the Note Documents and the execution, delivery and
sale of the Notes shall have been paid by or on behalf of the Issuers at or
prior to the Closing Date.

 

(gg) Except as set forth in the Registration Statement and Prospectus, there is
(i) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Issuers, threatened or contemplated, to which Parent or any
Subsidiary is or may be a party or to which the business, assets or property of
such person is or may be subject, (ii) no statute, rule, regulation or order
that has been enacted, adopted or issued or, to the knowledge of the Issuers,
that has been proposed by any governmental body or agency, domestic or foreign,
(iii) no injunction, restraining order or order of any nature by a federal or
state court or foreign court of competent jurisdiction to which Parent

 

-15-



--------------------------------------------------------------------------------

or any Subsidiary is or may be subject that (x) in the case of clause (i) above,
if determined adversely to Parent or any Subsidiary, could, individually or in
the aggregate, reasonably be expected (1) to have a Material Adverse Effect or
(2) to interfere with or adversely affect the issuance of the Notes or the
Guarantees in any jurisdiction or adversely affect the consummation of the
transactions contemplated by any of the Note Documents and (y) in the case of
clauses (ii) and (iii) above, could, individually or in the aggregate,
reasonably be expected (1) to have a Material Adverse Effect or (2) to interfere
with or adversely affect the issuance of the Notes or the Guarantees in any
jurisdiction.

 

(hh) None of Parent or any Subsidiary is, or after giving effect to the offering
and sale of the Notes will be, an “investment company” or a company “controlled”
by an “investment company” incorporated in the United States within the meaning
of the Investment Company Act of 1940, as amended.

 

(ii) None of Parent or any Subsidiary (or any agent thereof acting on their
behalf) has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Notes to violate Regulations T, U or X
of the Board of Governors of the Federal Reserve System, as in effect, or as the
same may hereafter be in effect, on the Closing Date.

 

(jj) As of the date hereof (immediately prior to and after giving effect to the
issuance of the Notes and the use of proceeds) the Company and each Guarantor
are and will be Solvent. No Issuer is contemplating either the filing of a
petition by it under any bankruptcy or insolvency law or the liquidating of all
or a substantial portion of its property, and no Issuer has knowledge of any
person contemplating the filing of any such petition against any Issuer. As used
herein, “Solvent” shall mean, for any person on a particular date, that on such
date (i) the fair value of the property of such person is greater than the total
amount of liabilities at fair valuation, including, without limitation,
contingent liabilities, of such person, (ii) the present fair salable value of
the assets of such person is not less than the amount that will be required to
pay the probable liability of such person on its debts as they become absolute
and matured, (iii) such person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such person’s ability to pay as such
debts and liabilities mature, (iv) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s property would constitute an unreasonably small capital and
(v) such person is able to pay its debts as they become due and payable.

 

(kk) Except as described in the section entitled “Underwriting” in the
Registration Statement and Prospectus, there are no contracts, agreements or
understandings between Parent or any Subsidiary and any other person other than
the Underwriters

 

-16-



--------------------------------------------------------------------------------

that would give rise to a valid claim against Parent, any Subsidiary or the
Underwriters for a brokerage commission, finder’s fee or like payment in
connection with the issuance, purchase and sale of the Notes.

 

(ll) The Issuers and the transactions contemplated by this Agreement meet the
requirements and conditions for using a registration statement on Form S-3 under
the Act.

 

(mm) The Indenture has been qualified under the Trust Indenture Act of 1939, as
amended.

 

(nn) Parent’s guarantees of the credit facilities between DV I Thousand Oaks,
L.P. and Bank One, N.A. and between Valencia Partners, L.P. and Bank One, N.A.
that would by their terms spring into effect upon the redemption of Parent’s 12
½% Senior Notes due July 1, 2003 will be terminated upon the Closing Date.

 

(oo) None of the Issuers nor any of their affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes.

 

Each certificate or document signed by any officer of the Issuers and delivered
to the Underwriters or counsel for the Underwriters pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Underwriters as to the matters covered by such
certificate or document. The Issuers acknowledge that the Underwriters and, for
purposes of the opinions to be delivered to the Underwriters pursuant to Section
7 of this Agreement, counsel to the Issuers and counsel to the Underwriters will
rely upon the accuracy and truth of the foregoing representations and the
Issuers hereby consent to such reliance.

 

6. Reimbursement of Underwriters’ Expenses. If the Notes are not delivered for
any reason other than the termination of this Agreement pursuant to Section 9
hereof or the default by one or more of the Underwriters in its or their
respective obligations hereunder, the Issuers shall, in addition to paying the
amounts described in Section 4(m) hereof, reimburse the Underwriters for all of
their out-of-pocket expenses, including the fees and disbursements of their
counsel.

 

7. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Issuers on the date hereof and at the Closing
Date, and the performance by the Issuers of their respective obligations
hereunder and to the following additional conditions precedent:

 

-17-



--------------------------------------------------------------------------------

(a) The Issuers shall furnish to you at the Closing Date an opinion of Irell &
Manella LLP, counsel for the Issuers, addressed to the Underwriters
substantially in the form of Exhibit A hereto, dated the Closing Date and in
form satisfactory to Cahill Gordon & Reindel, counsel for the Underwriters.

 

(b) The Issuers shall furnish to you at the Closing Date an opinion of Bryan
Cave LLP, Arizona counsel to Mountain Gate Ventures, Inc. and William Lyon
Southwest, Inc., addressed to the Underwriters substantially in the form of
Exhibit B hereto, dated the Closing Date and in form satisfactory to Cahill
Gordon & Reindel, counsel for the Underwriters.

 

(c) You shall have received from Ernst & Young LLP letters dated, respectively,
the date of this Agreement and the Closing Date and addressed to the
Underwriters (with reproduced copies for each of the Underwriters) in the forms
heretofore approved by UBS Warburg LLC.

 

(d) You shall have received at the Closing Date the favorable opinion of Cahill
Gordon & Reindel, counsel for the Underwriters, dated the Closing Date, as to
the matters as you may reasonably request, and such counsel shall have received
such papers and information as they may reasonably request to enable them to
pass upon such matters.

 

(e) No amendment or supplement to the Registration Statement or Prospectus,
including documents deemed to be incorporated by reference therein, shall have
been filed to which the Underwriters reasonably objected in writing.

 

(f) If Rule 430A under the Act is used, the Prospectus shall have been filed
with the Commission pursuant to Rule 424(b) under the Act, at or before 5:30
P.M., New York City time, on the second full business day after the date of this
Agreement.

 

(g) All filings with the Commission required by Rule 424 under the Act to have
been filed by the Closing Date shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(h) Prior to the Closing Date (i) no stop order with respect to the
effectiveness of the Registration Statement shall have been issued under the Act
and be remaining in effect and no proceedings initiated under Section 8(d) or
8(e) of the Act shall be pending; (ii) the Registration Statement and all
amendments thereto, or modifications thereof, if any, shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and (iii) the Prospectus and all amendments or supplements thereto, or
modifications thereof, if any, shall not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements

 

-18-



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they are made, not
misleading.

 

(i) Between the time of execution of this Agreement and the Closing Date no
material adverse change, financial or otherwise, in the business, assets,
properties, prospects, condition or results of operations of Parent and the
Subsidiaries, taken as a whole, shall have occurred or become known to the
Issuers.

 

(j) The Company shall have delivered to you on the Closing Date a certificate
signed by two of its executive officers to the effect that the representations
and warranties of each Issuer as set forth in this Agreement are true and
correct as of the date hereof and such date, that each Issuer has performed such
of its obligations under this Agreement as are to be performed at or before the
Closing Date and that the conditions set forth in paragraphs (h) and (i) of this
Section 7 have been satisfied.

 

(k) Between the time of execution of this Agreement and the Closing Date, there
shall not have occurred any downgrading, nor shall any notice or announcement
have been given or made of (i) any intended or potential downgrading or (ii) any
surveillance or review or possible change that does not indicate an improvement,
in the rating accorded any securities of, or guaranteed by, Parent or any
Subsidiary by any “nationally recognized statistical rating organization,” as
that term is defined in Rule 436(g)(2) under the Act.

 

(l) All agreements set forth in the representation letter to the Company to DTC
relating to the approval of the Notes by DTC for “book-entry” transfer shall
have been complied with.

 

(m) The Notes shall have been approved for listing on the New York Stock
Exchange, subject to official notice of issuance.

 

(n) All of Parent’s 12 ½% Senior Notes due July 1, 2003 shall have been either
(i) repurchased and cancelled on the Closing Date or (ii) called for redemption
with sufficient funds to redeem such called notes being deposited with the
trustee under the indenture governing such notes on the Closing Date.

 

(o) Prior to the Closing Date, the Issuers shall have furnished to the
Underwriters such further certificates and documents as the Underwriters may
reasonably request.

 

8. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

 

-19-



--------------------------------------------------------------------------------

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of UBS Warburg LLC, if, since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement and Prospectus, (y) there has
been any material adverse change (financial or otherwise) or any development
involving a prospective material adverse change (financial or otherwise) occurs,
in the business, assets, properties, prospects, condition or results of
operations of the Parent and the Subsidiaries, taken as a whole, which would, in
the judgment of UBS Warburg LLC, make it impracticable or inadvisable to market
the Notes on the terms and in the manner contemplated by the Registration
Statement and the Prospectus, or (z) (i) there shall have occurred any
downgrading, or any notice shall have been given of (A) any intended or
potential downgrading or (B) any surveillance or review or possible change that
does not indicate an improvement, in the rating accorded any securities of or
guaranteed by Parent or any Subsidiary by any “nationally recognized statistical
rating organization,” as that term is defined in Rule 436(g)(2) under the Act,
or (ii) if, at any time prior to the Closing Date (a) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange has
occurred, (b) a suspension or material limitation in trading of Parent’s
securities on the New York Stock Exchange has occurred, (c) a general moratorium
on commercial banking activities has been declared by either Federal or New York
State authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States has occurred, (d) there is
an outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (e) there
occurs any other calamity or crisis or any change in financial, political or
economic conditions in the United States or elsewhere, of such magnitude in its
effect on the financial markets of the United States as, in each of clauses (a)
through (e), in the judgment of UBS Warburg LLC, would make it impracticable to
market the Notes on the terms and in the manner contemplated by the Registration
Statement and the Prospectus.

 

If UBS Warburg LLC elects to terminate this Agreement as provided in this
Section 8, the Issuers and each other Underwriter shall be notified promptly by
letter or telegram.

 

If the sale to the Underwriters of the Notes, as contemplated by this Agreement,
is not carried out by the Underwriters for any reason permitted under this
Agreement or if such sale is not carried out because the Issuers shall be unable
to comply with any of the terms of this Agreement, the Issuers shall not be
under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(m), 6 and 10 hereof), and the Underwriters shall be under
no obligation or liability to the Issuers under this Agreement (except to the
extent provided in Section 10 hereof) or to one another hereunder.

 

9. Increase in Underwriters’ Commitments. Subject to Sections 7 and 8, if any
Underwriter shall default in its obligation to take up and pay for the Notes
(together with the Guarantee endorsed thereon) to be purchased by it hereunder
(otherwise than for a

 

-20-



--------------------------------------------------------------------------------

reason sufficient to justify the termination of this Agreement under the
provisions of Section 8 hereof) and if the aggregate principal amount of Notes
which all Underwriters so defaulting shall have agreed but failed to take up and
pay for does not exceed 10% of the total aggregate principal amount of Notes,
the non-defaulting Underwriters shall take up and pay for (in addition to the
aggregate principal amount of Notes they are obligated to purchase pursuant to
Section 2 hereof) the aggregate principal amount of Notes agreed to be purchased
by all such defaulting Underwriters, as hereinafter provided. Such Notes shall
be taken up and paid for by such non-defaulting Underwriter or Underwriters in
such amount or amounts as you may designate with the consent of each Underwriter
so designated or, in the event no such designation is made, such Notes shall be
taken up and paid for by all non-defaulting Underwriters pro rata in proportion
to the aggregate number of Notes set opposite the names of such non-defaulting
Underwriters in Schedule II.

 

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Notes hereunder unless all of the Notes are purchased by the Underwriters (or by
substituted Underwriters selected by you with the approval of the Company or
selected by the Company with your approval).

 

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or you shall have the right to postpone the
Closing Date for a period not exceeding five business days in order that any
necessary changes in the Registration Statement and Prospectus and other
documents may be effected.

 

The term Underwriter as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 9 with like effect as if such
substituted Underwriter had originally been named in Schedule II.

 

If the aggregate principal amount of Notes which the defaulting Underwriter or
Underwriters agreed to purchase exceeds 10% of the aggregate principal amount of
Notes which all Underwriters agreed to purchase hereunder, and if neither the
non-defaulting Underwriters nor the Company shall make arrangements within the
five business day period stated above for the purchase of all the Notes which
the defaulting Underwriter or Underwriters agreed to purchase hereunder, this
Agreement shall be terminated without further act or deed and without any
liability on the part of the Issuers to any non-defaulting Underwriter and
without any liability on the part of any non-defaulting Underwriter to the
Issuers. Nothing in this paragraph, and no action taken hereunder, shall relieve
any defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

 

10. Indemnity and Contribution. (a) Each of the Issuers, jointly and severally,
agrees to indemnify, defend and hold harmless each Underwriter, its partners,
directors and officers, and any person who controls any Underwriter within the
meaning of Section 15

 

-21-



--------------------------------------------------------------------------------

of the Act or Section 20 of the Exchange Act, and the successors and assigns of
all of the foregoing persons from and against any loss, damage, expense,
liability or claim (including the reasonable cost of investigation) which,
jointly or severally, any such Underwriter or any such person may incur under
the Act, the Exchange Act, the common law or otherwise, insofar as such loss,
damage, expense, liability or claim arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Issuers) or in a Prospectus (the term
Prospectus for the purpose of this Section 10 being deemed to include any
Preliminary Prospectus, the Prospectus and the Prospectus as amended or
supplemented by the Issuers), or arises out of or is based upon any omission or
alleged omission to state a material fact required to be stated in either such
Registration Statement or Prospectus or necessary to make the statements made
therein not misleading, except insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in and in conformity with
information furnished in writing by or on behalf of any Underwriter through UBS
Warburg LLC to the Company expressly for use with reference to such Underwriter
in such Registration Statement or such Prospectus or arises out of or is based
upon any omission or alleged omission to state a material fact in connection
with such information required to be stated in such Registration Statement or
such Prospectus or necessary to make such information not misleading.

 

If any action, suit or proceeding (together, a “Proceeding”) is brought against
an Underwriter or any such person in respect of which indemnity may be sought
against the Issuers pursuant to the foregoing paragraph, such Underwriter or
such person shall promptly notify the Company in writing of the institution of
such Proceeding and the Issuers shall assume the defense of such Proceeding,
including the employment of counsel reasonably satisfactory to such indemnified
party and payment of all fees and expenses; provided, however, that the omission
to so notify the Company shall not relieve the Issuers from any liability which
the Issuers may have to any Underwriter or any such person or otherwise, other
than pursuant to Section 10(a) to the extent that the Issuers are materially
prejudiced as a result of such omission to so notify. Such Underwriter or such
person shall have the right to employ its or their own counsel in any such case,
but the fees and expenses of such counsel shall be at the expense of such
Underwriter or of such person unless the employment of such counsel shall have
been authorized in writing by the Issuers in connection with the defense of such
Proceeding or the Issuers shall not have, within a reasonable period of time in
light of the circumstances, employed counsel to have charge of the defense of
such Proceeding or such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to the Issuers (in which
case the Issuers shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties), in any of which
events such fees and expenses shall be borne by the Issuers and paid as incurred
(it being understood, however, that the Issuers shall not be liable for the
expenses of more than one separate counsel (in addition

 

-22-



--------------------------------------------------------------------------------

to any local counsel) in any one Proceeding or series of related Proceedings in
the same jurisdiction representing the indemnified parties who are parties to
such Proceeding). The Issuers shall not be liable for any settlement of any
Proceeding effected without the written consent of the Company but if settled
with the written consent of the Company, the Issuers, jointly and severally,
agree to indemnify and hold harmless any Underwriter and any such person from
and against any loss or liability by reason of such settlement. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second sentence of this paragraph, then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without the Company’s written consent if (i) such settlement
is entered into more than 60 business days after receipt by such indemnifying
party of the aforesaid request, (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement and (iii) such indemnified party shall have given the
indemnifying party at least 30 days’ prior notice of its intention to settle. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.

 

(b) Each Underwriter severally agrees to indemnify, defend and hold harmless the
Issuers, their directors and officers, and any person who controls the Issuers
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Issuers or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
and in conformity with information furnished in writing by or on behalf of such
Underwriter through UBS Warburg LLC to the Company expressly for use with
reference to such Underwriter in the Registration Statement (or in the
Registration Statement as amended by any post-effective amendment thereof by the
Issuers) or in a Prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact in connection with such information
required to be stated in such Registration Statement or such Prospectus or
necessary to make such information not misleading, it being understood and
agreed that the only such information furnished by or on behalf of each
Underwriter consists of the third, fifth and sixth paragraphs under the caption
“Underwriting” in the Prospectus.

 

If any Proceeding is brought against the Issuers or any such person in respect
of which indemnity may be sought against any Underwriter pursuant to the
foregoing paragraph,

 

-23-



--------------------------------------------------------------------------------

the Issuers or such person shall promptly notify such Underwriter in writing of
the institution of such Proceeding and such Underwriter shall assume the defense
of such Proceeding, including the employment of counsel reasonably satisfactory
to such indemnified party and payment of all fees and expenses; provided,
however, that the omission to so notify such Underwriter shall not relieve such
Underwriter from any liability which such Underwriter may have to the Issuers or
any such person or otherwise, other than pursuant to Section 10(b) to the extent
that such Underwriter is materially prejudiced as a result of such omission to
so notify. The Issuers or such person shall have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Issuers or such person unless the employment of such counsel
shall have been authorized in writing by such Underwriter in connection with the
defense of such Proceeding or such Underwriter shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
have charge of the defense of such Proceeding or such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from or additional to or in conflict with those
available to such Underwriter (in which case such Underwriter shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties, but such Underwriter may employ counsel and participate in the
defense thereof but the fees and expenses of such counsel shall be at the
expense of such Underwriter), in any of which events such fees and expenses
shall be borne by such Underwriter and paid as incurred (it being understood,
however, that such Underwriter shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). No Underwriter shall be
liable for any settlement of any such Proceeding effected without the written
consent of such Underwriter but if settled with the written consent of such
Underwriter, such Underwriter agrees to indemnify and hold harmless the Issuers
and any such person from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this paragraph, then the indemnifying party agrees that it shall be
liable for any settlement of any Proceeding effected without its written consent
if (i) such settlement is entered into more than 60 business days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement and (iii) such indemnified party
shall have given the indemnifying party at least 30 days’ prior notice of its
intention to settle. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault, culpability or
failure to act, by or on behalf of such indemnified party.

 

-24-



--------------------------------------------------------------------------------

(c) If the indemnification provided for in this Section 10 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 10 in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, damages, expenses, liabilities or claims (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers on the one hand and the Underwriters on the other hand from the offering
of the Notes or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Issuers on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
damages, expenses, liabilities or claims, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and the total underwriting discounts and commissions received by
the Underwriters, bear to the aggregate public offering price of the Notes. The
relative fault of the Issuers on the one hand and of the Underwriters on the
other shall be determined by reference to, among other things, whether the
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission relates to information supplied by the Issuers or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, damages, expenses,
liabilities and claims referred to in this subsection shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating, preparing to defend or defending any Proceeding.

 

(d) The Issuers and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (c) above. Notwithstanding
the provisions of this Section 10, no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Notes underwritten by such Underwriter and distributed to the public were
offered to the public exceeds the amount of any damage which such Underwriter
has otherwise been required to pay by reason of such untrue statement or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 10 are several in proportion to their respective underwriting
commitments and not joint.

 

-25-



--------------------------------------------------------------------------------

(e) The indemnity and contribution agreements contained in this Section 10 and
the covenants, warranties and representations of the Issuers contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of any Underwriter, its partners, directors or officers or
any person (including each partner, officer or director of such person) who
controls any Underwriter within the meaning of Section 15 of the Act or Section
20 of the Exchange Act, or by or on behalf of the Issuers, their directors or
officers or any person who controls the Issuers within the meaning of Section 15
of the Act or Section 20 of the Exchange Act, and shall survive any termination
of this Agreement or the issuance and delivery of the Notes. The Issuers and
each Underwriter agree promptly to notify each other of the commencement of any
Proceeding against it and, in the case of the Issuers, against any of the
Issuers’ officers or directors, in connection with the issuance and sale of the
Notes, or in connection with the Registration Statement or Prospectus.

 

11. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Underwriters, shall be mailed, delivered, or telegraphed or
telecopied and confirmed in writing to UBS Warburg LLC, 299 Park Avenue, New
York, New York 10171 (telephone: (212) 821-3000, fax: (212) 821-6890),
Attention: Syndicate Department, with a copy to Cahill Gordon & Reindel, 80 Pine
Street, New York, New York 10005 (telephone: (212) 701-3000, fax: (212)
269-5420), Attention: Daniel J. Zubkoff, Esq., and shall be sent for
informational purposes only, and shall not constitute notice, to UBS Warburg
LLC, 677 Washington Blvd., Stamford, Connecticut 06901 (telephone: (203)
719-3000, fax: (203) 719-0680), Attention: Legal Department; and if sent to the
Issuers, shall be mailed, delivered or, telegraphed or telecopied and confirmed
in writing to William Lyon Homes, Inc., 4490 Von Karman, Newport Beach, CA 92660
(telephone: (949) 833-3600, fax: (949) 252-2575), Attention: Michael Grubbs,
with a copy to Irell & Manella LLP, 840 Newport Center Drive, Suite 400, Newport
Beach, CA 92660-6324 (telephone: (949) 760-0991, fax: (949) 760-5200),
Attention: Meredith Jackson, Esq.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.

 

12. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The Section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

 

-26-



--------------------------------------------------------------------------------

13. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers consent
to the jurisdiction of such courts and personal service with respect thereto.
The Issuers hereby consent to personal jurisdiction, service and venue in any
court in which any Claim arising out of or in any way relating to this Agreement
is brought by any third party against any Underwriter or any indemnified party.
Each of the Underwriters and each of the Issuers (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Issuers, jointly and severally, agree
that a final judgment in any such action, proceeding or counterclaim brought in
any such court shall be conclusive and binding upon the Issuers and may be
enforced in any other courts in the jurisdiction of which the Issuers are or may
be subject, by suit upon such judgment.

 

14. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriters and the Issuers and to the extent
provided in Section 10 hereof the controlling persons, directors and officers
referred to in such section, and their respective successors, assigns, heirs,
personal representatives and executors and administrators. No other person,
partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

15. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

 

16. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Issuers and their successors and assigns and any successor
or assign of any substantial portion of the Issuers’ and any of the
Underwriters’ respective businesses and/or assets.

 

-27-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Issuers and
the Underwriters, please so indicate in the space provided below for the
purpose, whereupon this letter and your acceptance shall constitute a binding
agreement among the Issuers and the Underwriters.

 

Very truly yours,

WILLIAM LYON HOMES, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

WILLIAM LYON HOMES

MOUNTAIN GATE VENTURES, INC.

PH-LP VENTURES

PH-RIELLY VENTURES

PH VENTURES-SAN JOSE

PRESLEY CMR, INC.

PRESLEY HOMES

SYCAMORE CC, INC.

WILLIAM LYON SOUTHWEST, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

 

S-1



--------------------------------------------------------------------------------

CALIFORNIA EQUITY FUNDING, INC.

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Vice President

CARMEL MOUNTAIN RANCH

By:

  William Lyon Homes, Inc.,
a general partner    

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

DUXFORD FINANCIAL, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

Executive Vice President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

 

S-2



--------------------------------------------------------------------------------

HSP, INC.

By:

 

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

   

Name:

 

Richard S. Robinson

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Treasurer

OX I OXNARD, L.P.

By:

  William Lyon Homes, Inc.,
its general partner    

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

ST. HELENA WESTMINSTER ESTATES, LLC

By:

  William Lyon Homes, Inc.,
its sole member    

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

 

S-3



--------------------------------------------------------------------------------

Confirmed and accepted as of

the date first above written:

 

UBS WARBURG LLC

By:   /s/    ADAM REEDER    

--------------------------------------------------------------------------------

   

Name: Adam Reeder

Title: Managing Director

By:   /s/    ROBERT CROWLEY    

--------------------------------------------------------------------------------

   

Name: Robert Crowley

Title: Executive Director

 

SALOMON SMITH BARNEY INC.

By:   /s/    VIGNESH NAGENTHRAM    

--------------------------------------------------------------------------------

   

Name: Vignesh Nagenthram

Title: Vice President

 

 

S-4



--------------------------------------------------------------------------------

Schedule I

 

Guarantors

 

William Lyon Homes

California Equity Funding, Inc.

PH - LP Ventures

Duxford Financial, Inc.

Sycamore CC, Inc.

Presley CMR, Inc.

William Lyon Southwest, Inc.

PH -Reilly Ventures

Mountain Gate Ventures, Inc.

OX I Oxnard, L.P.

Presley Homes

HSP, Inc.

PH Ventures - San Jose

Carmel Mountain Ranch

St. Helena Westminster Estates, LLC



--------------------------------------------------------------------------------

Schedule II

 

Underwriters

--------------------------------------------------------------------------------

 

Principal Amount of Notes

--------------------------------------------------------------------------------

UBS Warburg LLC

  $187,500,000

Salomon Smith Barney Inc.

  $  62,500,000

Total

  $250,000,000



--------------------------------------------------------------------------------

Schedule III

 

Subsidiary

--------------------------------------------------------------------------------

  

Jurisdiction of

Incorporation or Formation

--------------------------------------------------------------------------------

  

Stockholders

--------------------------------------------------------------------------------

  

% Owned by Parent

(directly or indirectly)

--------------------------------------------------------------------------------

William Lyon Homes, Inc.

   California    William Lyon Homes (Del.)    100%

California Equity Funding, Inc.

   California    William Lyon Homes (Del.)    100%

Duxford Financial, Inc.

   California    William Lyon Homes (Del.)    100%

Presley Homes

   California    William Lyon Homes, Inc. (CA)    100%

HSP, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

PH Ventures - San Jose

   California    William Lyon Homes, Inc. (CA)    100%

Duxford Title Reinsurance Co.

   Vermont    William Lyon Homes, Inc. (CA)    100%

Sycamore CC, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

Presley CMR, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

Carmel Mountain Ranch

   California   

William Lyon Homes, Inc. (CA)

Presley CMR, Inc.

   50%
50%

OX I Oxnard, L.P.

   California   

Presley CMR, Inc.

William Lyon Homes, Inc. (CA)

   99%
1%

PH - LP Ventures

   California    William Lyon Homes, Inc. (CA)    100%

St. Helena Westminster Estates, LLC

   Delaware    William Lyon Homes, Inc. (CA)    100%



--------------------------------------------------------------------------------

William Lyon Southwest, Inc.

   Arizona    William Lyon Homes, Inc. (CA)    100%

PH-Reilly Ventures

   California    William Lyon Homes, Inc. (CA)    100%

Mountain Gate Ventures, Inc.

   Arizona    William Lyon Homes, Inc. (CA)    100%

Fairway Farms, LLC

   Arizona    Mountain Gate Ventures, Inc.    77%

Cerro Plata Associates, LLC

   Delaware    William Lyon Homes, Inc. (CA)    13%

242 Cerro Plata, LLC

   Delaware    William Lyon Homes, Inc. (CA)    12.5%



--------------------------------------------------------------------------------

Schedule IV

 

Entity

--------------------------------------------------------------------------------

 

Description of Equity Interest

--------------------------------------------------------------------------------

Bayport Mortgage, L.P.

  general partnership interest

California Pacific Mortgage, L.P.

  general partnership interest

Duxford Escrow, Inc.

  common stock

Laurel Creek Associates, LLC

  membership interest

Reston Associates, LLC

  membership interest

Hampton Road Associates, LLC

  membership interest

Henry Ranch, LLC

  membership interest

Otay R-29, LLC

  membership interest

4S Lot 12, LLC

  membership interest

4S Lots 2 & 8, LLC

  membership interest

White Cloud Estates-Simi Valley, L.P.

  general partnership interest

Meadowlark - San Marcos, L.P.

  general partnership interest

CP at Forster Ranch, L.P.

  general partnership interest

Valencia Partners, L.P.

  general partnership interest

Brentwood Legends, L.P.

  general partnership interest

Lyon Harada, L.P.

  general partnership interest

Lyon Morgan Creek, L.P.

  general partnership interest

Lyon Waterfront, LLC

  membership interest

PLC/Lyon Waterfront Residential, LLC

  membership interest

Summerlane-HB, L.P.

  general partnership interest

Atlanta & Beach, L.P.

  general partnership interest

Woodlake, L.P.

  general partnership interest

Stonebriar, L.P.

  general partnership interest

DV I Thousand Oaks, L.P.

  general partnership interest

OX II Oxnard, L.P.

  general partnership interest

Lyon Moorpark, L.P.

  general partnership interest

Hercules Overlook, L.P.

  general partnership interest

Valencia II Associates, LLC

  membership interest

Tustin Villas Partners, LLC

  membership interest



--------------------------------------------------------------------------------

Marble Mountain Partners, LLC

  membership interest

Tustin Vistas Partners, LLC

  membership interest

Lyon East Garrison Company, LLC

  membership interest



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF OPINION OF IRELL & MANELLA LLP

 

1. Each of Parent and the Company is incorporated and validly existing as a
corporation under the laws of its state of incorporation, with requisite
corporate power and corporate authority to own, lease and operate its properties
and conduct its business as described in the Registration Statement and the
Prospectus, to execute, deliver and perform its obligations under the
Underwriting Agreement (the “Agreement”) and the Indenture and to issue, sell
and deliver the Notes (or in the case of Parent, to issue and deliver its
Guarantee) as contemplated by the Agreement.

 

2. Each Guarantor that has been incorporated or formed under the laws of the
State of California (each, a “California Guarantor” and collectively, the
“California Guarantors”) is incorporated or formed under the laws of the State
of California, as the case may be, and is validly existing under the laws of
California, with requisite power and authority to own, lease and operate its
properties and conduct its business as described in the Registration Statement
and the Prospectus, and to execute, deliver and perform its obligations under
the Agreement, the Indenture and its Guarantee.

 

3. Parent and each Subsidiary incorporated or formed under the laws of the State
of California (each, a “California Subsidiary” and collectively, the “California
Subsidiaries”) are duly qualified to do business as a foreign corporation or
other entity by, and are in good standing in, each jurisdiction listed opposite
their names on Schedule 1 hereto as a jurisdiction in which they conduct their
respective businesses (which we understand from the Company are the only
jurisdictions in which they own or lease real property or maintain an office or
in which such qualification is otherwise necessary).

 

4. The Agreement has been duly authorized, executed and delivered by each of
Parent, the Company and the California Guarantors (each, a “Subject Issuer” and
collectively, the “Subject Issuers”).

 

5. The Indenture has been duly authorized, executed and delivered by each of the
Subject Issuers and constitutes a valid and binding obligation of each Issuer,
enforceable against each Issuer in accordance with its terms; and the Indenture
has been duly qualified under the Trust Indenture Act.

 

6. The Notes have been duly authorized, executed and delivered by the Company
and, when authenticated by the Trustee and delivered by the Company against
payment by the Underwriters in accordance with the terms of the Agreement and
the Indenture, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, and are entitled
to the benefits provided by the Indenture; and the descriptions of the Notes and
the Indenture in the Registration Statement and Prospectus fairly summarize in
all material respects the provisions thereof.



--------------------------------------------------------------------------------

7. Parent and each of the California Guarantors have duly authorized, executed
and delivered the Guarantee to which it is a party, and, when the Notes are
executed, issued and authenticated and delivered by the Company against payment
by the Underwriters in accordance with the terms of the Agreement and the
Indenture, the respective Guarantee issued by each such Guarantor will
constitute valid and binding obligations of such Guarantor, enforceable against
such Guarantor in accordance with its terms, and the description of the
Guarantees in the Registration Statement fairly summarize in all material
respects the provisions thereof.

 

8. Parent’s authorized capitalization as of December 31, 2002 is as set forth in
the Registration Statement and the Prospectus under the heading “Actual” in the
section entitled “Capitalization”.

 

9. All of the outstanding shares of capital stock of each of the California and
Delaware Subsidiaries (including the Company) have been duly authorized and
validly issued, and, except as otherwise stated in the Registration Statement,
are owned of record directly by Parent or a Subsidiary, in each case, to our
knowledge, subject to no security interest, other encumbrance or adverse claim;
and, to our knowledge, no options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligation into shares of capital stock or ownership interests in the California
and Delaware Subsidiaries are outstanding, except for rights to purchase
pursuant the operating agreements of Cerro Plata Associates, LLC and 242 Cerro
Plata, LLC. All of the outstanding shares of capital stock of each of the
corporate California Subsidiaries are fully paid and non-assessable.

 

10. The Registration Statement and the Prospectus (except as to the financial
statements and schedules and other financial data contained or incorporated by
reference therein, as to which we express no opinion) comply as to form in all
material respects with the requirements of the Act.

 

11. The Registration Statement has become effective under the Act and, to our
knowledge, no stop order proceedings with respect thereto have been instituted
or threatened by the Commission under the Act and any required filing of the
Prospectus and any supplement thereto pursuant to Rule 424 under the Act has
been made in the manner and within the time period required by such Rule 424.

 

12. No approval, authorization, consent or order of or filing with any
governmental authority or agency of the United States or of the State of
California or, pursuant to the Delaware General Corporation Law (“DGCL”), the
State of Delaware, that in our experience is customarily applicable to
transactions of the sort contemplated by the Agreement and that has not been
obtained is required in connection with the issuance and sale of the Notes by
the Company or the consummation by the Subject Issuers of the transactions as
contemplated by the Agreement other than (a) such as have been obtained or made
under the Act and the Trust Indenture Act and (b) any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Notes and Guarantees are being offered by the Underwriters

 

-2-



--------------------------------------------------------------------------------

or under the rules and regulations of the National Association of Securities
Dealers, Inc.

 

13. The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Notes, does not and will not violate, conflict with or constitute a
breach of any of the terms or provisions of or a default (or an event that with
notice or lapse of time or both, would constitute a default) under, or require
consent under (that has, if required, not been obtained), or result in the
creation or imposition of a lien, charge or encumbrance on any property or
assets of Parent, the Company or any California Guarantor pursuant to (A) the
charter, bylaws or partnership agreement, as applicable, of any of Parent, the
Company or any California Guarantor, (B) any of the Agreements and Instruments
that are listed as an exhibit to Parent’s Form 10-K for the year ended December
31, 2002 or are listed on Schedule 1 hereto, or any of the agreements of the
Joint Ventures, except as would not reasonably be expected to have a Material
Adverse Effect, (C) any law, statute, rule or regulation of the United States,
the State of California or the DGCL (other than any state securities or blue sky
laws) that in our experience is customarily applicable to transactions of the
sort contemplated by the Agreement or (D), to our knowledge, any judgment, order
or decree of any domestic court or governmental agency or authority having
jurisdiction over Parent, the Company or any California Guarantor or their
respective assets or properties.

 

14. To our knowledge, there are no contracts, licenses, agreements, leases or
documents which are required to be filed as exhibits to the Registration
Statement or to be summarized or described in the Prospectus which have not been
so filed, summarized or described.

 

15. To our knowledge, there are no actions, suits, claims, investigations or
proceedings pending, formally threatened or threatened in writing to which
Parent or any of the Subsidiaries is subject or of which any of their respective
properties is subject at law or in equity or before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency which are required to be described in the Prospectus but are not so
described.

 

16. The documents incorporated by reference in the Registration Statement and
Prospectus, when they were filed (or, if an amendment with respect to any such
document was filed when such amendment was filed) with the Commission, complied
on their face as to form in all material respects with the Exchange Act (except
(i) as to the financial statements and schedules and other financial data
contained or incorporated by reference therein as to which we need express no
opinion and (ii) we express no opinion with respect to documents that themselves
are incorporated by reference in the documents referred to in this paragraph).

 

17. None of Parent or any Subsidiary is, or after giving effect to the offering
and sale of the Notes will be, an “investment company” or a company “controlled”
by an

 

-3-



--------------------------------------------------------------------------------

“investment company” incorporated in the United States within the meaning of the
Investment Company Act of 1940, as amended.

 

18. Those statements in the Registration Statement and the Prospectus under the
sections entitled “Description of certain indebtedness” and “United States
federal income tax considerations for non-U.S. holders of the notes” that are
descriptions of contracts, agreements or other legal documents or of legal
proceedings, or refer to the statements of law or legal conclusions, are
accurate in all material respects and present fairly the information required to
be shown.

 

19. No person has the right, pursuant to the terms of any contract, agreement or
other instrument described in or filed as an exhibit to the Registration
Statement or otherwise known to such counsel to have any securities issued by
Parent and the Subsidiaries and owned by them registered pursuant to the Act,
included in the Registration Statement or sold in the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the transactions contemplated by the Agreement or other wise,
except for such rights as have been complied with or waived.

 

In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Issuers,
representatives of the independent public accountants of the Issuers and
representatives of the Underwriters at which the contents of the Registration
Statement and Prospectus were discussed and, although such counsel is not
passing upon and does not assume responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or
Prospectus (except as and to the extent stated in subparagraphs 6, 7, 8 and 18
above), on the basis of the foregoing nothing has come to the attention of such
counsel that causes them to believe that the Registration Statement or any
amendment thereto at the time such Registration Statement or amendment became
effective contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the Prospectus or any supplement thereto at the
date of such Prospectus or such supplement, and at all times up to and including
the Closing Date, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that such counsel need express no
opinion with respect to the financial statements and schedules and other
financial and statistical data included in the Registration Statement or
Prospectus).

 

-4-



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF OPINION OF BRYAN CAVE LLP

 

1. Each Guarantor that has been incorporated under the laws of the State of
Arizona (each, an “Arizona Guarantor” and collectively, the “Arizona
Guarantors”) is duly incorporated under the laws of the State of Arizona and is
validly existing under the laws of Arizona, with requisite power and authority
to own, lease and operate its properties and conduct its business as described
in the Registration Statement and the Prospectus, and to execute, deliver and
perform its obligations under the Agreement, the Indenture and its Guarantee.

 

2. Each Subsidiary incorporated or formed under the laws of the State of Arizona
(each, an “Arizona Subsidiary” and collectively, the “Arizona Subsidiaries”) is
duly qualified or licensed by each jurisdiction in which it conducts its
business and in which the failure, individually or in the aggregate, to be so
licensed or qualified would reasonably be expected to have a Material Adverse
Effect, and the Arizona Subsidiaries are duly qualified, and are in good
standing, in each jurisdiction in which they own or lease real property or
maintain an office and in which such qualification is necessary and in which the
failure, individually or in the aggregate, to be so qualified or in good
standing would reasonably be expected to have a Material Adverse Effect, except
for Fairway Farms, LLC, which is not in good standing because it has filed that
certain Notice of Winding Up filed with the Arizona Corporate Commission on
January 16, 2003.

 

3. The Agreement has been duly authorized, executed and delivered by each of the
Arizona Guarantors.

 

4. The Indenture has been duly authorized, executed and delivered by each of the
Arizona Guarantors.

 

5. Each of the Arizona Guarantors has duly authorized, executed and delivered
the Guarantee to which it is a party.

 

6. All of the outstanding shares of capital stock or ownership interests of each
of the Arizona Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable and, except as otherwise stated in the
Registration Statement or Schedule III to the Agreement, are owned of record
directly by Parent or a Subsidiary, in each case, to our knowledge, subject to
no security interest, other encumbrance or adverse claim; and to our knowledge,
no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligation into shares of
capital stock or ownership interests in the Arizona Subsidiaries are
outstanding.

 

-5-



--------------------------------------------------------------------------------

7. No approval, authorization, consent or order of or filing with any
governmental authority or agency of the State of Arizona that in our experience
is customarily applicable to transactions of the sort contemplated by the
Agreement and that has not been obtained is required in connection with the
issuance and sale of the Notes by the Company or the consummation by the Issuers
of the transactions as contemplated by the Agreement other than (A) such as have
been obtained or made and (B) any necessary qualification under the securities
or blue sky laws.

 

8. The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Notes, does not and will not violate, conflict with or constitute a
breach of any of the terms or provisions of or a default (or an event that with
notice or lapse of time or both, would constitute a default) under, or require
consent under (that has, if required, not been obtained), or result in the
creation or imposition of a lien, charge or encumbrance on any property or
assets of any Arizona Guarantor pursuant to (A) the charter, bylaws or
partnership agreement, as applicable, of any Arizona Guarantor, (B) any law,
statute, rule or regulation of the United States or the State of Arizona that in
our experience is customarily applicable to transactions of the sort
contemplated by the Agreement or (C), to our knowledge, any judgment, order or
decree of any domestic court or governmental agency or authority having
jurisdiction over any Arizona Guarantor or their respective assets or
properties.

 

-6-